DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in reply to the amendments/response filed on 2/17/2022. No claims were cancelled. Claims 1 and 6 were amended. Claim 14 was added. Claims 1-14 are currently pending and have been examined. 

Response to Amendment
The examiner fully acknowledges the amendment to claim 1 filed on 2/17/2022. The applicant’s amendment to claim 1 is sufficient to overcome the prior references cited and used in the 35 U.S.C. 103 rejection as being unpatentable over Miya (US PG Pub No. 20060027323) in view of Kurita (US Patent No. 7499767).  

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of remarks, filed 2/17/2022, with respect to claims 1-14 have been fully considered and are found persuasive. The rejection disclosed within the office action dated 11/22/2021 has been withdrawn. 
Applicant’s arguments, see page 6 and 7 of remarks, filed 2/17/2022, with respect to an objection to the drawings and connectedly to an objection to the specification, have been fully considered and are found persuasive. The objections disclosed within the office action dated 11/22/2021 pertaining to the specification and drawings has been withdrawn.

Claim Interpretation
	Per explanation provided by applicant, the “first urging members” recited are shown in Figs. 3A, 3B, 5A, 5C, 6A, 6B as “elastic members 403.” The “second urging member” recited in claim 6 is shown in Figs. 4A and 4B as “as elastic member 405B.”

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Miya in view of Kurita teaches
A substrate holding device for holding a substrate, comprising: 
a substrate stage (spin base 21) for supporting the substrate; 
a stage drive mechanism (see at least rotation shaft 15 and motor 2; Miya page 15 paragraph 0024: Linked with a rotation shaft 15 which is a drive shaft of a motor 2 (which corresponds to the "substrate rotator" of the invention) serving as a rotation drive mechanism, the spin chuck 1 rotates. NOTE: spin chuck 1 relates to the majority of the invention, including spin 21 and therein all attached) for causing the substrate stage (spin base 21); 
a positioning pin (chuck pins F1-F3/S1-S3) for positioning the substrate on the substrate stage (spin base 21); 
the positioning pin (chuck pins F1-F3/S1-S3); and 
the positioning pin (chuck pins F1-F3/S1-S3), 
wherein the positioning pin (chuck pins F1-F3/S1-S3) is configured together with the substrate stage (spin base 21) by the stage drive mechanism (see at least rotation shaft 15 and motor 2), and the 
Miya fails to disclose “first urging members each urging” the positioning chuck and “a stopper member capable of applying a force against the urging member to” the positioning pin. 
However, Kurita teaches a common frame 139 that has a biasing device 135 that may include a coil spring 141 that urges the body 127 of the pusher 109 towards the substrate. Additionally, it also comprises a stop 145 adapted to contact the pusher support 133 and prevent the pusher support 133 from moving any further toward the support stage 103 and/or the substrate 105 once contact occurs.

    PNG
    media_image1.png
    488
    557
    media_image1.png
    Greyscale




However, Miya in view of Kurita, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the drive mechanism is responsible for 
Claims 2-13 are dependent upon claim 1, and therein are considered allowable. 

	In regards to claim 14, Miya in view of Kurita teaches
A substrate holding device for holding a substrate, comprising: 
a substrate stage (spin base 21) for supporting the substrate; 
a stage drive mechanism (see at least rotation shaft 15 and motor 2; Miya page 15 paragraph 0024: Linked with a rotation shaft 15 which is a drive shaft of a motor 2 (which corresponds to the "substrate rotator" of the invention) serving as a rotation drive mechanism, the spin chuck 1 rotates. NOTE: spin chuck 1 relates to the majority of the invention, including spin 21 and therein all attached) for causing the substrate stage (spin base 21) to move; 
a positioning pin (chuck pins F1-F3/S1-S3) for positioning the substrate on the substrate stage (spin base 21); 
the positioning pin (chuck pins F1-F3/S1-S3); and 
the positioning pin (chuck pins F1-F3/S1-S3), 
wherein the positioning pin (chuck pins F1-F3/S1-S3) is configured to move together with the substrate stage (spin base 21) by the stage drive mechanism (see at least rotation shaft 15 and motor 2), and the positioning pin (chuck pins F1-F3/S1-S3) moving together with the substrate stage (spin base 21) allows the substrate to be positioned on the substrate stage (spin base 21).
Miya fails to disclose “first urging members each urging” the positioning chuck and “a stopper member capable of applying a force against the urging member to” the positioning pin. 
However, Kurita teaches a common frame 139 that has a biasing device 135 that may include a coil spring 141 that urges the body 127 of the pusher 109 towards the substrate. Additionally, it also 

    PNG
    media_image1.png
    488
    557
    media_image1.png
    Greyscale

the substrate holding device further comprises: 
a base member (Kurita common frame 139) whose position is fixed (via link member 31), wherein the stopper member (Kurita stop 145) is fixed to the base member (Kurita common frame 139); 
a positioning pin stage (see at least first and second interlocker rings 34 and 44), wherein the positioning pin (chuck pins F1-F3/S1-S3) is fixed (via link member 31 assembly) to the positioning pin stage (see at least first and second interlocker rings 34 and 44), and the positioning pin stage (see at least first and second interlocker rings 34 and 44) is configured to be capable of engaging with and disengaging from the substrate stage (spin base 21; see explanation in rejection of claim 4). 
the positioning pin stage (see at least first and second interlocker rings 34 and 44) is connected to the base member (Kurita common frame 139) .
However, Miya in view of Kurita, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious the connection through a second urging member, . 
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723